DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-3, 5-10, 12-20 are rejected (Final Rejection). 
Claims 4 and 11 are objected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp, United States Patent Application Publication No. 2007/0131094, in view of Master et al. (“Master”), United States Patent Application Publication No. 2010/0211693, in further view of Kawashima, United States Patent No. 6,549,767. 
	
As per claim 1, Kemp discloses a melody information processing method, a comprising: 
([0050] and [0054] wherein database 103 has MIDI data stored on it (“previously stored”) corresponding to songs, which inherently must be received if stored); 
obtaining a song identifier of the song ([0050] wherein the database stores (obtains) textual background information and [0025] wherein the text background information can include song identifiers such as the title); 
generating first melody information according to the MIDI data ([Fig. 1a] wherein the MIDI database files go through MIDI processing to create a comparable version of the MIDI file (first melody information));  
storing the first melody information in association with the song identifier in a melody database ([Fig. 1c] wherein melody database 105 is described that stores the feature file database information after processing as shown in [Fig. 1a]);  
 receiving a user unaccompanied-singing audio data set that is uploaded from a user terminal ([0050] wherein a sung, hummed tune is received); 
extracting, by processing circuitry according to the user unaccompanied-singing audio data set, second melody information corresponding to the song identifier ([Fig. 1a] wherein the melody is processed in order to be matched wherein the processed melody corresponds to a song identifier in the ranked list), the second melody information including second pitch information and second timing information corresponding to the second pitch information ([0057] wherein the pitch level is determined for the hummed melody, wherein one dimension of the file is timing information); but does not disclose storing the second melody information in  including first pitch information and first timing information corresponding to the first pitch information. However, Master teaches storing the second melody information in association with the song identifier in the melody database ([0031] wherein melody information associated with a song that was sung is stored for recognition), but does not disclose the first melody information including first pitch information and first timing information corresponding to the first pitch information. However, Kawashima teaches melody information including pitch information and timing information corresponding to the pitch information ([Col 20, lines 60-67] wherein pitch information is combined with timing information in a file). 
Both Kemp and Master describe a method of recognizing unaccompanied-singing audio. One could store the audio from Kemp in the database described by Master to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of recognizing singing audio by using a melody database in Kemp, with the storing of singing audio in a database in Master in order to increase the number of types of recognizable information. The combination of Kemp and Masters describes the first and second melody information. While Kemp expressly describes melody information including pitch information and timing information corresponding to the pitch information for the second melody information, it does not for the first. Kawashima teaches this limitation. One could replace the melody information in Kemp and Masters with the melody information in Kawashima to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, both are a type of sound formats and a computer could be programmed to handle either. The results would be predictable since they both store the same information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of recognizing singing audio by using a melody database with storing the audio in the combination of Kemp and Master with the melody information format in Kawashima for compression and encoding. 

As per claim 2, note the rejection of claim 1 where Kemp, Master and Kawashima are combined. The combination teaches the method according to claim 1.  Kemp further discloses before the second melody information corresponding to the song identifier is extracted: filtering out at least one of the following types of user unaccompanied-singing audio data from the user unaccompanied-singing audio data set: 
a piece of user unaccompanied-singing audio data that corresponds to an incomplete rendition of a corresponding song; 
a piece of user unaccompanied-singing audio data that is identified as a rendition of a corresponding song recorded without using a headset for feeding a corresponding instrumental accompaniment; and a piece of user unaccompanied-singing audio data that is determined to include noise or an instrumental accompaniment ([0018] wherein “at least one” is claimed and deletion is described, wherein deletion is the filtering out of “noise” i.e. missing cells).  

As per claim 3, note the rejection of claim 1 where Kemp, Master and Kawashima are combined. The combination teaches the method according to claim 1.  Kemp further discloses wherein the extracting the second melody information corresponding to the song identifier comprises: traversing a piece of the user unaccompanied-singing audio data set that corresponds to the song identifier to obtain pitch information ([0057] wherein the pitch level is determined for the hummed melody); 
performing note onset detection on the traversed piece of the user unaccompanied-singing audio data set to obtain note onset timing information corresponding to the second pitch information as the second timing information ([0061] wherein the set is the notes of the hummed melody and the previous stored song and [0061] wherein the alignment is the onset detection and [0057] wherein time is a dimension); and 
combining the second pitch information and the corresponding note onset timing information into the second melody information corresponding to the song identifier ([0057] wherein the combining of pitch information and time is described that corresponds to a song identifier).    

As per claim 5, note the rejection of claim 1 where Kemp, Master and Kawashima are combined. The combination teaches the method according to claim 1.  Kemp further ([0061] wherein the previously stored songs represent the music service); 
extracting, according to the audio data set, third melody information corresponding to the song identifier ([0061] wherein the matching melody is extracted to be compared); and storing the third melody information in association with the song identifier in the melody database ([0061] wherein the melody information is previously stored as described).  

As per claim 6, note the rejection of claim 1 where Kemp, Master and Kawashima are combined. The combination teaches the method according to claim 5.  Kemp further discloses wherein the extracting, according to the audio data set, the third melody information corresponding to the song identifier comprises: traversing a piece of the audio data set that corresponds to the song identifier to obtain a main- melody pitch contour of the traversed piece of song audio data ([0061] wherein the set is the notes of the hummed melody and the previous stored song); 
merging pitch values in the main-melody pitch contour within respective time intervals that are defined according to a fixed time length to obtain merged pitch information and corresponding note onset timing information ([0061] wherein the Viterbi search finds the best timing alignment); and combining the merged pitch information and the corresponding note onset timing information into third melody information corresponding to the song identifier ([0057] wherein the combining of pitch information and time is described that corresponds to a song identifier).  

 ([0050] wherein a humming feature data is determined as the analyzed sound data as described in [0059]); 
determining similarities between the piece of humming feature data and pieces of melody information in the melody database ([Fig. 1a] wherein the matching is the determining of similarity); 
identifying one or more pieces of melody information that correspond to the determined similarities greater than a preset similarity threshold ([0064] wherein only the “best” combined scores are retained, wherein “best” is the threshold, along with scores that only differ by a delta PC); 
obtaining one or more song identifiers corresponding to the identified one or more pieces of melody information ([0075] wherein the ranked list is determined); and generating a humming recognition result according to the obtained one or more song identifiers([0075] wherein the ranked list is returned).  

As per claim 8, claim 8 describes a server performing the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 9, claim 9 describes a server performing the method of claim 2 and is rejected for the same rationale and reasoning. 



As per claim 12, claim 12 describes a server performing the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 describes a server performing the method of claim 6 and is rejected for the same rationale and reasoning. 
.  
As per claim 14, claim 14 describes a server performing the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 


As per claim 20, claim 20 is the product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

Allowable Subject Matter
Claims 4, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158